DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed February 5, 2021.  Claim 1 has been amended.  Claims 3, 4, and 13 have been cancelled.  Claims 14-18 remain withdrawn.  Claims 1, 2, and 5-12 are currently pending and under examination.

This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/JP2017/036440, filed 6 October 2017, which claims priority to Japanese Patent Application No. JP2016-199419, filed 7 October 2016.


Withdrawal of Objections/Rejections:

	The objection to claim 3, is withdrawn.
	The rejection of claims 3 and 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.




New Rejection Necessitated by Amendment:

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended recites a step of feeding a fed-batch medium where “a total amount of the sugar or the sugar-source raw material fed by the fed-batch medium from a start of feeding the fed-batch medium until an end of the culturing is 100 g or less per liter of the liquid medium before the feeding.”  This limitation is indefinite, because it is unclear if the amount of sugar/sugar-source raw material is intended to be maintained at 100 g/L or less consistently throughout culturing (e.g. a total of 350 g/L sugar can be used during the entirety of the fed-batch process, but the sugar concentration at any given time is maintained at 100 g/L or less), or instead if the cumulative amount of sugar/sugar-source raw material is intended to be kept under 100 g/L or less during the entirety of the culturing (e.g. a total of 100 g/L sugar is used cumulatively during the culturing/fed-batch steps).
before the feeding” (emphasis added) is intended to describe.  This could mean that the 100 g or less is per liter of the liquid medium that was present before the feeding (i.e. before the fed-batching process starting), or instead that the sugar concentration during the fed-batching process is 100 g/L or less than the sugar concentration before the start of the fed-batching process.
Claim 2 recites that the fed-batch medium has a “weight ratio of carbon atoms to nitrogen atoms between 5.5 and 12 to the liquid medium” (emphasis added).  This claim is indefinite, because it is unclear if the recited C:N ratio of between 5.5 and 12 is intended to be present in the fed-batch medium, as 5.5 to 13.5 is in claim 1, or instead in the liquid medium at any point during culturing (i.e. during culturing before the fed-batching step).  
Claims 5-12 are included in this rejection as these claims depend from above-rejected claim 1, and fail to remedy the noted deficiencies.  


Maintenance/Modification of Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanjanachumpol et al. (IDS; Enhancing polyhydroxybutyrate production from high cell density fed-batch fermentation of Bacillus megaterium BA-019, Bioprocess Biosyst Eng, Vol. 36, (2013), pp. 1463-1474).
With regard to claims 1, 2, and 9, Kanjanachumpol et al. teach culturing a Bacillus megaterium bacterium, which is a Bacillus sp., including culturing the Bacillus megaterium bacterium in a liquid medium comprising sugarcane molasses, which contains a sugar, and is a sugar-source raw material, where the initial sugar concentration is 60 g/L or 80 g/L at the start of culturing, which is fully encompassed within 50.1 g/L and 100 g/L; and during culturing feeding a fed-batch medium to the liquid medium for culturing, the fed-batch medium comprising sugarcane molasses, which contains a sugar, and is a sugar-source raw material, and urea, which is a nitrogen-containing compound, where the sugar concentration during the fed-batch process is maintained at or below 80 g/L, which is fully encompassed within 100 g/L or less, and where the culture/fed-batch medium has a weight ratio of carbon atoms to nitrogen atoms of 10:1 and 12.5:1, which are fully encompassed within 5.5 and 13.5, and 10:1 is fully encompassed within 5.5 to 12 (Abs.; p. 1465, PHB production from high cell density of B. megaterium BA-019 in the 10 L stirred fermentor; Table 2, Table 3; Fig. 4a-b).
With regard to claim 5, Kanjanachumpol et al. teach that the fed-batch feeding step begins after 9-12 hours of culturing in batch mode (p. 1465, Right Col., Line 2-5), which is fully encompassed within 3 and 30 hours after the start of the culturing. 
With regard to claims 7 and 8, Kanjanachumpol et al. teach that the carbon substrate is sugarcane molasses, which contains 98% sucrose, which is a non-reducing sugar (p. 1464, Right Col., Sugarcane molasses).  
claim 11, Kanjanachumpol et al. teach that the temperature of the liquid medium is 30°C (Abs.), which is fully encompassed within 20°C to 60°C, and thus controls the growth of the Bacillus bacteria.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kanjanachumpol et al.
The teachings of Kanjanachumpol et al. as related to claims 1 and 11 have been set forth above.  
With regard to claim 6, Kanjanachumpol et al. teach that the sugarcane molasses is separately sterilized at 110°C, while medium including urea, is autoclaved at 121°C, wherein after sterilization the sugarcane molasses is aseptically transferred into the sterile medium containing the urea (p. 1464, Right Col., Culture, inoculum preparation, and media, Para. 2, Line 11 to p. 1465, Line 2), which is heat-sterilizing the sugar/sugar-source raw material and the nitrogen-containing compound.  While it is taught that these components are heat sterilized, it is not specifically taught that a solution containing both the sugar/sugar-source and nitrogen-
With regard to claim 10, while it is not specifically taught that a dissolved oxygen concentration in the liquid medium is kept at 10% or more, Kanjanachumpol et al. teach ensuring that excess oxygen is present throughout the fermentation (p. 1469, Left Col., Line 1-5).  As Kanjanachumpol et al. teach the presence of excess oxygen, it would have been obvious to one of ordinary skill in the art to utilize an amount of dissolved oxygen sufficient to provide excess oxygen, thus maintaining optimal growth of the bacteria.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the dissolved oxygen concentration in the liquid medium, including at 10% or more, to result in the presence of dissolved oxygen sufficient to provide excess, thus maintaining optimal growth of the bacteria when practicing the taught method.
With regard to claim 12, Kanjanachumpol et al. teach that the temperature of the liquid medium is 30°C throughout culturing, which includes during the logarithmic growth phase of the Bacillus bacteria (Abs.; p. 1469, Right Col., Line 3-6), which is fully encompassed within 28°C to 32°C.  While it is not specifically taught that culturing is then continued at 35°C to 39°C, it would have been it would have been routine for one of ordinary skill in the art to determine the appropriate temperature, and adjust accordingly throughout performance of the method, to result in optimal growth of the bacteria and production of products as desired.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the temperature, including from 35°C to 39°C, to result in optimal growth of the bacteria and production of products as desired when practicing the taught method.


Response to Arguments

	Applicant urges that the Bacillus species Bacillus megaterium, including Bacillus megaterium BA-019, is not within the scope of claim 1 as amended, and one would have no basis from Kanjanachumpol to utilize a different Bacillus species.  Additionally, Kanjanachumpol teaches that a total sugar concentration of 350 g/L is used in the feeding solution, thus a total amount of sugar to be fed from the fed-batch medium from a start of the feeding the fed-batch medium until an end of the culturing is more than 100 g/L of the medium before feeding.

	With regard to Applicant’s argument about Bacillus megaterium, it is noted that claim 1 as amended recites that the Bacillus bacterium can be selected from a group that includes “Bacillus sp.” (see last species recited in claim 1).  The term “Bacillus sp.” indicates that any species of Bacillus can be selected and used in the method as claimed.  As such, Bacillus megaterium, including Bacillus megaterium BA-019, which is a Bacillus sp. is encompassed within the claims as amended.
With regard to Applicant’s argument about the 350 g/L sugar concentration of Kanjanachumpol, as noted above, claim 1 as amended in indefinite, because it is unclear if the amount of sugar/sugar-source raw material is intended to be maintained at 100 g/L or less consistently throughout culturing (e.g. a total of 350 g/L sugar can be used during the entirety of the fed-batch process, but the sugar concentration at any given time is maintained at 100 g/L or less), or instead if the cumulative amount of sugar/sugar-source raw material is intended to be kept under 100 g/L or less during the entirety of the culturing (e.g. a total of 100 g/L sugar is used cumulatively during the fed-batch step).  Although Kanjanachumpol teaches that the total sugar used during the fed-batch process is 350 g/L, the sugar concentration during the fed-batch process is maintained at or below 80 g/L (see Fig. 4a-b), which is fully encompassed within 100 g/L or less.  As such, Kanjanachumpol is still deemed to anticipate claim 1 as amended.


Conclusion

No claims are allowable.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653